Citation Nr: 1213410	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  08-19 821A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased (compensable) rating for left flank pain.

2.  Entitlement to service connection for disability manifested by numbness of the left arm, to include as secondary to service-connected left flank pain.

3.  Entitlement to service connection for lumbar disc disease, to include as secondary to service-connected left flank pain.

4.  Entitlement to service connection for disability manifested by weakness of the left leg, to include as secondary to service-connected left flank pain.

(The matter of the Veteran's entitlement to payment or reimbursement of foreign medical expenses is the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to February 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied an increased (compensable) rating for chronic left flank pain, and also denied service connection for left arm numbness, left leg weakness, and lumbar disc disease, to include as secondary to service-connected left flank pain.

This case was previously before the Board in May 2009, when it was remanded to the RO to afford the Veteran a Travel Board hearing, as he had requested on a VA Form 9 (Appeal to Board of Veterans' Appeals) dated in July 2008.  In August 2010, the RO notified the Veteran of his hearing options, to include appearing for a Travel Board hearing at the RO or, alternatively, having an informal telephone conference with the decision review officer (DRO) assigned to his case.  By letter dated in September 2010, the Veteran's representative indicated that the Veteran did not wish to have a personal hearing or telephone conference, and that he would like his appeal to be sent to the Board without providing in-person testimony.  The request for hearing has been withdrawn.

It appears from the record that the Veteran is seeking to reopen his previously denied claim for service connection for disability of the hips.  Inasmuch as that issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction to consider it.  The matter is referred to the AOJ for appropriate action.

For the reasons set forth below, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Generally speaking, when VA receives a complete or substantially complete application for benefits, it is required to make reasonable efforts to help the claimant obtain evidence necessary to substantiate his claim, to include relevant records from Federal and private sources.  38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. § 3.159(c)(1)-(3) (2011).  VA is also required to provide a medical examination and/or opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).

In the present case, the evidence shows that the Veteran submitted completed medical releases for records from several care providers in May 2005 and September 2006; namely, Dr. Walter Heppner (circa 1996 to present), Dr. Wolfgang Stier (circa 1996 to present), Dr. Volker Keil (circa 1996 to present), Mailhandlers Benefit Plan (1996 to present), Dr. C. Schohe-Reiniger (2005 to present), Dr. Till Samtleben (2006 to present), and Dr. Florian Maria Alfen (July 2006 to present).  Evidence in the Veteran's Federal Medical Program (FMP) file also shows that he was treated by a Dr. Guldener.  In addition, the Veteran asserts that he was evaluated by a VA fee-basis examiner (Dr. W.) on November 24, 2005, in connection with the present appeal.

Presently, although the record on appeal contains some records from the care providers named in the Veteran's May 2005 and September 2006 medical releases, it does not contain evidence corresponding to the range of dates he has identified for each provider, and the record does not reflect that the RO took action to request further records after the releases were submitted.  The record on appeal contains invoices, but no clinical reports, from Dr. Guldener, and no record at all of a VA fee-basis evaluation performed on November 24, 2005.  Because these records could bear on the outcome of the Veteran's appeal, efforts should be made to procure them.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (e)(2) (2011).

The record reflects that the Veteran was examined in October 2005 for purposes of evaluating the severity of his service-connected left flank pain.  The report of that examination does not contain a clear description of the functional limitations associated with "left flank pain" versus other noted disorders (namely, lumbar disc disease), if any.  In addition, the Veteran has indicated that his service-connected disability has since worsened.  Under the circumstances, another examination is required.  See, e.g., 38 C.F.R. § 3.327(a) (2011) (re-examinations are generally required if evidence indicates that there has been a material change in a disability or that the current rating may be incorrect).

The record on appeal contains opinions from Drs. Heppner, Alfen, and Samtleben to the effect that the Veteran's lumbar disc disease, and associated radicular symptoms, are medically related to his service-connected left flank pain.  The Veteran's Foreign Medical Program (FMP) file contains a VA medical opinion to the contrary.  The probative value of each of these opinions is limited; the private reports, because they do not contain any substantive analysis with respect to their conclusions, and the VA report, because it does not appear to have been based on a review of all of the evidence in VA's possession (specifically, the evidence contained in the Veteran's claims file).  Moreover, none of the opinions substantively addresses the likelihood that the Veteran's lumbar disc disease can be attributed to service on a direct basis, based on service treatment records showing in-service complaints of back pain and post-service lay statements suggesting continuity of symptoms.  Further development is necessary.  38 C.F.R. § 19.9 (2011); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

After the requested development has been completed, the AOJ must ensure that it readjudicates the Veteran's claims based on all of the evidence in VA's possession, including that contained in the Veteran's FMP file; the translations obtained by the Board in March 2012; and the evidence the Veteran submitted to the Board in October 2009, without a waiver of RO review.  38 C.F.R. § 20.1304(c).  Thereafter, the claims and FMP files should be forward to the Foreign Medical Program at VA's Health Administration Center (HAC) in Denver, Colorado, so that further action can be taken on the related issue of the Veteran's entitlement to payment or reimbursement of foreign medical expenses (which, as previously noted, is the subject of a separate Board decision).

For the reasons stated, this case is REMANDED for the following actions:

1.  Inasmuch as prior releases have since expired, ask the Veteran to provide new completed medical release forms for records pertaining to any relevant treatment he has received from Dr. Walter Heppner (beginning circa 1996), Dr. Wolfgang Stier (beginning circa 1996), Dr. Volker Keil (beginning circa 1996), Mailhandlers Benefit Plan (beginning in 1996), Dr. C. Schohe-Reiniger (beginning in 2005), Dr. Till Samtleben (beginning in 2006), Dr. Florian Maria Alfen (beginning in July 2006), and Dr. Guldener.  Also ask the Veteran to identify, and provide appropriate releases for, any other care providers who may possess new or additional evidence pertinent to the issues on appeal.  If he provides the necessary release(s), the identified relevant records should be requested.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.  If any of the identified records are not available, the claims file should be annotated to reflect that fact, and the Veteran and his representative should be notified.

2.  Determine whether the Veteran was evaluated by a VA fee-basis examiner (Dr. W.) on November 24, 2005, as he asserts.  If he was, take action to obtain a copy of the report.  If no such report is available, the claims file should be annotated to reflect that fact, and the Veteran and his representative should be notified.

3.  After all of the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for an examination of his spine, left arm, left leg, and torso.  The examiner should review the claims and FMP files.  Any evaluations, studies, and/or tests deemed necessary should be conducted.

After reviewing the claims and FMP files and examining the Veteran, the examiner should offer an opinion as to each of the following questions:

a.  What is the most likely diagnosis for the "left flank pain" ("pain in the ribs") for which the Veteran was service connected in March 1996?  Please discuss the significance, if any, of a September 4, 1992 service treatment record (STR) reflecting a complaint of pain to the left side lower rib with an assessment of muscle wall pain; a September 28, 1992 STR indicating that the Veteran was following up on a left flank injury, with an impression of left latissimus muscle dorsi tenderness secondary to lifting injury; an October 14, 1992 STR reflecting a complaint of left-side pain for three months, with a finding of a "bump" in the mid-rib area; October 19 and 22, 1992 and November 4, 1992 STRs reflecting the presence of mass in the vicinity of the left chest, and an assessment of possible or probable lipoma; an October 18, 1993 STR reflecting a complaint of pain in the general area of the diaphragm; a November 1, 1993 STR reflecting a complaint of pain to the left side with an assessment of what might be "costal chondritis"; and a November 8, 1993 STR reflecting an assessment of chest wall pain syndrome.

b.  Does the Veteran currently suffer from "left flank pain?"  If so, is it at least as likely as not (i.e., is it 50 percent or more probable) that the left flank pain from which he currently suffers is related to that he experienced in service?  Or is it more likely that the current left flank pain is due to an intervening cause?  Please discuss the significance, if any, of the records from Kitzigen Regional Hospital which show that the Veteran fractured his 8th left rib in a motor vehicle accident after service in January 1995.

c.  If the Veteran currently suffers from left flank pain that is at least as likely as not attributable to service, what are the functional limitations associated with such pain?  Please provide a full description of the disabling effects.

d.  Is it at least as likely as not that the Veteran has a low back disability that had its onset in service or can otherwise be attributed to service?  Please discuss the significance, if any, of a November 22, 1991 STR reflecting a complaint of back pain toward the center after picking up a heavy spool of wire, with an assessment of common back pain; a September 28, 1992 STR reflecting an impression of left latissimus muscle dorsi tenderness secondary to lifting injury; a November 21, 2003 post-service report from Dr. Schmitt, which contains an assessment of previous stable fracture of L2; lay statements from J.S.F., G.A.B., C.B., and D.W., dated May 9, 2004, May 17, 2005, May 24, 2005, and June 12, 2005, respectively, to the effect that the Veteran experienced back-related pain during and/or soon after service; an August 20, 2006 opinion from a Dr. Samtleben, to the effect that the Veteran's in-service complaints of left flank pain were attributable to low back disability; and a May 3, 2007 opinion from a VA physician (located in the Veteran's FMP file), to the effect that lumbar disc disease may have caused the Veteran's left flank pain, but that much more investigation would need to be done.

e.  If it is unlikely that the Veteran has a low back disability that had its onset in service or can otherwise be attributed to service, is it at least as likely as not that service-connected left flank pain has caused or chronically aggravated (permanent worsening beyond normal progress) a disability of the Veteran's low back?  Please discuss the significance, if any, of an October 30, 2006 opinion from a Dr. Heppner, to the effect that the Veteran's low back disability is directly due to, or aggravated by, his service-connected left flank pain; a May 3, 2007 opinion from a VA physician (located in the Veteran's FMP file), to the effect that it is unlikely that the Veteran's lumbar condition is caused by or secondary to his service-connected chronic left flank pain; and a June 5, 2007 report from a Dr. Reiniger, to the effect that Dr. Reiniger was unable to find a "direct" connection between the Veteran's problems and his left side pain.  If the examiner finds the left flank pain chronically aggravates the low back disability, the examiner should attempt to quantify the degree by which the back condition is aggravated.

f.  Is it at least as likely as not that service-connected left flank pain has caused or chronically aggravated (permanent worsening beyond normal progress) a disability manifested by weakness of the left leg?  If the examiner finds the left flank pain chronically aggravates the left leg weakness the examiner should attempt to quantify the degree by which the left leg condition is aggravated.

g.  Is it at least as likely as not that service-connected left flank pain has caused or chronically aggravated ( permanent worsening beyond normal progress) a disability manifested by numbness of the left arm?  If the examiner finds the left flank pain chronically aggravates the left arm numbness weakness the examiner should attempt to quantify the degree by which the left arm condition is aggravated.

h.  For purposes of the intertwined medical reimbursement claim (addressed in a separate decision), is it at least as likely as not that the Veteran has disabilities of the low back, left leg, and/or left arm that are aggravating his service-connected left flank pain?  38 C.F.R. § 17.35.  Does he have any other disabilities that are at least as likely as not associated with and aggravating his service-connected left flank pain?  If so, please identify each such disability.

A complete medical rationale for all opinions expressed must be provided.

4.  Review the file to determine whether any new foreign language documents have been added to the claims file since the time of the Board's remand.  If so, arrange to have the documents translated, and associate the translations with the claims file.

5.  After conducting any additional development deemed necessary, the issues on appeal should again be reviewed.  In so doing, the AOJ should take into account all of the evidence of record, including that contained in the Veteran's claims and FMP files, the translations obtained by the Board in March 2012, and the evidence the Veteran submitted to the Board in October 2009, without a waiver of RO review.  If the benefit sought remains denied, furnish a supplemental statement of the case to the Veteran and his representative, and afford them an opportunity to respond.

6.  Thereafter, the claims and FMP files should be forwarded to the Foreign Medical Program at VA's HAC in Denver, Colorado, so that further action can be taken on the related issue of the Veteran's entitlement to payment or reimbursement of foreign medical expenses (which, as noted previously, is the subject of a separate Board decision).

No action is required by the appellant until he receives further notice, but he may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2011).

